Case 8:21-bk-10525-ES       Doc 152 Filed 06/02/21 Entered 06/02/21 15:20:19       Desc
                             Main Document     Page 1 of 8


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12

 13   In re:                                      Case No.: 8:21-bk-10525-ES
 14
      THE SOURCE HOTEL, LLC, a                    Chapter 11
 15   California limited liability company,
                                                  NOTICE OF APPLICATION OF DEBTOR
 16            Debtor and Debtor in Possession.   AND DEBTOR IN POSSESSION TO
                                                  EMPLOY NAI CAPITAL COMMERCIAL,
 17                                               INC. AS REAL ESTATE BROKER
 18                                               PURSUANT TO 11 U.S.C. §§ 327 AND 328

 19
                                                  [No Hearing Required – Local Bankruptcy Rule
 20                                               2014-1(b)]
 21

 22

 23

 24

 25

 26
 27

 28



                                                  1
     Case 8:21-bk-10525-ES         Doc 152 Filed 06/02/21 Entered 06/02/21 15:20:19                   Desc
                                    Main Document     Page 2 of 8


1            PLEASE TAKE NOTICE that The Source Hotel, LLC, a California limited liability

2     company (the “Debtor”), the debtor and debtor in possession in the above-captioned chapter 11

3     bankruptcy case, has filed an application (the “Application”) for Court approval of the Debtor’s

4     employment of NAI Capital Commercial, Inc. (the “NAI Capital”) as its real estate broker, upon

5     the terms and conditions described below and in the Application.

6            PLEASE TAKE FURTHER NOTICE that the Debtor has made the decision that the

7     best interests of its estate are served by its employment of a highly qualified real estate broker to

8     assist the Debtor either to sell its partially completed seven-story hotel with 178 rooms in the City

9     of Buena Park, County of Orange, State of California (the “Hotel”) for the most money possible

10    or to find an investment partner to team up with the Debtor either in connection with a sale

11    process or a reorganization process. After interviewing and consulting with a number of qualified

12    real estate brokers, the Debtor has decided that NAI Capital is the ideal broker for the Debtor.

13    NAI Capital has approximately 223 brokers working in 12 offices throughout Southern

14    California, and NAI Capital has an extremely strong presence in Southern California yet is part of

15    a worldwide network that provides NAI Capital with access to prospective buyers and investors

16    worldwide. The Debtor seeks to employ NAI Capital as its real estate broker in accordance with

17    the listing agreement (the “Listing Agreement”) attached as Exhibit 1 to the Declaration of Chris

18    Jackson annexed to the Application (the “Jackson Declaration”).

19           PLEASE TAKE FURTHER NOTICE that the Debtor seeks to employ NAI Capital as

20    its real estate broker to render, among others, the following types of professional services:

21                   a.      Identifying potential buyers and investors using NAI Capital’s worldwide

22           network;

23                   b.      Assisting the Debtor to expeditiously formulate and implement a strategy

24           for soliciting interest from potential buyers and investors, including by developing and

25           implementing procedures and a timetable for marketing the Hotel for sale or investment;

26                   c.      Introducing the Debtor to potential buyers and investors and coordinating
27           due diligence investigations;

28
                                                        2
     Case 8:21-bk-10525-ES        Doc 152 Filed 06/02/21 Entered 06/02/21 15:20:19                 Desc
                                   Main Document     Page 3 of 8


1                    d.      Assisting the Debtor to evaluate proposals from interested parties,

2            formulating negotiation strategies, and assisting in negotiations and closing of a sale or

3            investment; and

4                    e.      Participating in hearings before the Bankruptcy Court with respect to the

5            matters upon which NAI Capital has provided services or advice, including, as relevant,

6            providing testimony.

7            PLEASE TAKE FURTHER NOTICE that the Listing Agreement is for a term of

8     approximately six months, ending on November 30, 2021, and is an exclusive Listing Agreement

9     where NAI Capital will serve as the Debtor’s sole and exclusive agent, if approved by the Court.

10           PLEASE TAKE FURTHER NOTICE that NAI Capital has not received any retainer

11    for this engagement and has not been paid any money by the Debtor at any time.

12           PLEASE TAKE FURTHER NOTICE that, in the event of a transaction closing, NAI

13    Capital shall be entitled to receive a commission in accordance with the Schedule of

14    Commissions contained in Exhibit A to the Listing Agreement. NAI Capital shall be entitled to a

15    commission of 1% of the sale price unless the consummated transaction is with any of the

16    “Excluded Persons” agreed to by the parties (as set forth in Exhibit C to the Listing Agreement),

17    in which case NAI Capital shall be entitled to a commission of 0.25% of the sale price. For

18    confidentiality reasons, Exhibit C is not included in the attachment to the Jackson Declaration.

19           PLEASE TAKE FURTHER NOTICE that, solely in order to save the expense of

20    preparing a fee application, the Debtor is requesting that its employment of NAI Capital be

21    pursuant to 11 U.S.C. § 328 and provide for NAI Capital to be paid its commission in connection

22    with the closing of any transaction without the need for a fee application or further Court order.

23           PLEASE TAKE FURTHER NOTICE that, to the best of the Debtor’s knowledge and

24    based upon the Jackson Declaration, NAI Capital does not hold or represent any interest

25    materially adverse to the Debtor or the Debtor’s estate, and NAI Capital is a “disinterested

26    person” as that term is defined in Section 101(14) of the Bankruptcy Code. It is the Debtor’s
27    understanding that NAI Capital is also being retained by Plamex Investment, LLC (“Plamex”), an

28
                                                       3
     Case 8:21-bk-10525-ES         Doc 152 Filed 06/02/21 Entered 06/02/21 15:20:19                  Desc
                                    Main Document     Page 4 of 8


1     affiliate of the Debtor and a debtor-in-possession in its own chapter 11 bankruptcy case pending

2     before this Court (bearing the case number 8:21-bk-10958-ES).              However, NAI Capital’s

3     proposed employment as the real estate broker for Plamex is subject to a separate listing

4     agreement (which will need to be approved pursuant to a separate employment application filed in

5     Plamex’s case), relates to an entirely different property, and is not tied or linked in any way to the

6     Debtor’s proposed employment of NAI Capital in this case.              To the best of the Debtor’s

7     knowledge, other than as set forth in the Application and in the Jackson Declaration, NAI Capital

8     has no prior connection with the Debtor, any creditors of the Debtor or its estate, or any other

9     party in interest in this case, or their respective attorneys or accountants, the United States Trustee

10    or any person employed by the United States Trustee.

11           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 2014-

12    1(b)(3)(E), any objection to and request for a hearing on the Application, in the form required by

13    Local Bankruptcy Rule 9013-1(f)(1), must be filed and served on the Debtor, counsel for the

14    Debtor and the Office of the United States Trustee within fourteen (14) days after the date of

15    service of this Notice plus three (3) additional days if served by mail, electronically, or pursuant

16    to Rule 5(b)(2)(D), (E), or (F) of the Federal Rules of Civil Procedure and Rule 9006 of the

17    Federal Rules of Bankruptcy Procedure.

18           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 2014-

19    1(b)(4), if no objection and request for a hearing on the Application is timely filed and served,

20    LNBYB will promptly lodge a proposed order approving the Application.

21

22    Dated: June 2, 2021                            THE SOURCE HOTEL, LLC

23                                                   By:       /s/ Ron Bender
24                                                             RON BENDER
                                                               JULIET Y. OH
25                                                             LEVENE, NEALE, BENDER, YOO
                                                                   & BRILL L.L.P.
26                                                             Attorneys for Chapter 11 Debtor and
                                                               Debtor-in-Possession
27

28
                                                           4
Case 8:21-bk-10525-ES                Doc 152 Filed 06/02/21 Entered 06/02/21 15:20:19                                       Desc
                                      Main Document     Page 5 of 8

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3   A true and correct copy of the foregoing document entitled NOTICE OF APPLICATION OF DEBTOR
      AND DEBTOR IN POSSESSION TO EMPLOY NAI CAPITAL COMMERCIAL, INC. AS REAL ESTATE
  4   BROKER PURSUANT TO 11 U.S.C. §§ 327 AND 328 will be served or was served (a) on the judge in
      chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On June 2, 2021, I checked the CM/ECF docket for this bankruptcy case or
  7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
  8
               Ron Bender rb@lnbyb.com
  9            Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
               Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
 10            Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
                cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
 11            Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
               Nancy S Goldenberg nancy.goldenberg@usdoj.gov
 12            Peter F Jazayeri peter@jaz-law.com
               Daniel A Lev dlev@sulmeyerlaw.com,
 13             ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
               Grant A Nigolian grant@gnpclaw.com,
 14             process@gnpclaw.com;grant.nigolian@gmail.com
               Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 15            Ho-El Park hpark@hparklaw.com
               Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
 16            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

 17
      2. SERVED BY UNITED STATES MAIL: On June 2, 2021, I served the following persons and/or
 18   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 19   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 20
 21                                                                                    Service List continued on attached page

 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10525-ES                Doc 152 Filed 06/02/21 Entered 06/02/21 15:20:19                                       Desc
                                      Main Document     Page 6 of 8

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on June 2, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      Served via Overnight Mail
  5   Hon. Erithe A. Smith
      United States Bankruptcy Court
  6   411 West Fourth Street, Suite 5040 / Courtroom 5A
      Santa Ana, CA 92701-4593
  7
  8   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  9
       June 2, 2021                     Lourdes Cruz                                     /s/ Lourdes Cruz
 10    Date                             Type Name                                        Signature

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
           Case 8:21-bk-10525-ES   Doc 152 Filed 06/02/21 Entered 06/02/21 15:20:19               Desc
                                    Main Document     Page 7 of 8
The Source Hotel, LLC                Counsel to Evertrust Bank             Nancy S Goldenberg
OUST, Secured, Top 20, RSN           Michael Fletcher, Esq.                United States Trustee (SA)
                                     Frandzel Robins Bloom & Csato, L.C.   411 W Fourth St Ste 7160
                                     1000 Wilshire Boulevard, 19th Floor   Santa Ana, CA 92701-8000
                                     Los Angeles, CA 90017-2427

Secured Creditors:




3D Design - Millwork                 Aragon Construction, Inc.             Beach Orangethorpe II, LLC
8152 Indianapolis Ave.               5440 Arrow Highway                    P.O. Box 489
Huntington Beach, CA 92646           Montclair, CA 91763                   Buena Park, CA 90621



Beach Orangethorpe III, LLC          Beach Orangethorpe, LLC               Beachamp Distributing Co.
P.O. Box 489                         P.O. Box 489                          1911 South Santa Fe Avenue
Buena Park, CA 90621                 Buena Park, CA 90621                  Compton, CA 90221



Best Quality Painting                Certified Tile                        Evergreen Electric Construction
818 N. Pacific Ave., #C              14557 Calvert St.                     629 Grove View Lane
Glendale, CA 91203                   Van Nuys, CA 91411                    La Canada, CA 91011



Iron Mechanical                     KS Steel Corp.                         Nemo & Rami
721 North B Street                  1748 Industrial Way                    1930 W. Holt Ave.
Suite 100                           Los Angeles, CA 90023                  Pomona, CA 91768
Sacramento, CA 95811


Northstar                            Pan Pacific                           PDG Wallcoverings
404 North Berry Street               18250 Euclid Street                   26492 Via Juanita
Brea, CA 92821-3104                  Fountain Valley, CA 92708             Mission Viejo, CA 92691



Prime Concrete Coatings             Resco Electric Inc.                     Retrolock Corp
6127 James Alan St.                 2431 W. Washington Blvd. Suite B        17915 Railroad Street
Cypress, CA 90630                   Los Angeles, CA 90018                   City of Insdustry, CA 91748



Salamander Fire Protection, Inc     Shady Bird Lending, LLC                 Solid Construction
6103 Tyrone Street                  c/o Law Offices of Ronald Richards      883 Crenshaw Blvd.
Van Nuys, CA 91401                  P.O. Box 11480                          Los Angeles, CA 90005
                                    Beverly Hills, CA 90213


Sunbelt Controls, Inc.              Grant Nigolian, P.C.                    Hunt Ortmann Palffy Nieves et al.
888 E. Walnut Street                695 Town Center Drive, Suite 700        301 North Lake Avenue, 7th Floor
Pasadena, CA 91101                  Costa Mesa, CA 92626                    Pasadena, CA 91101-1807
           Case 8:21-bk-10525-ES   Doc 152 Filed 06/02/21 Entered 06/02/21 15:20:19          Desc
                                    Main Document     Page 8 of 8
Law Office of Ho-El Park, P.C.      Law Office of Michael N. Berke    Law Offices of Dennis G. Cosso
333 City Blvd. West, Suite 1700     25001 The Old Road                345 Oxford Drive
Orange, CA 92868                    Santa Clarita, CA 91381           Arcadia, CA 91007



Porter Law Group, Inc.              Robinson & Robinson, LLP          Shady Bird Lending, LLC
7801 Folsom Blvd., Suite 101        2301 Dupont Drive, Sute 530       c/o Law Offices of Geoffrey Long
Sacramento, CA 95826                Irvine, CA 92612-7502             1601 N. Sepulveda Blvd., No. 729
                                                                      Manhattan Beach, CA 90266


Splinter & Thai, LLP
25124 Narbonne Ave., Suite 106
Lomita, CA 90717-2140



Top 20 Unsecured Creditors:




Newgens, Inc.                       Cabrillo Hoist                    WESCO Distribution Inc.
14241 Foster Rd.                    P.O. Box 3179                     6251 Knott Ave.
La Mirada, CA 90638                 Rancho Cucamonga, CA 91729        Buena Park, CA 90620



Harbor All Glass & Mirror, Inc.     Diablo Consulting                 Ace Tek Roofing Co.
1926 Placentia Ave.                 13200 Crossroads Parkway N        747 S. Ardmore Ave., Suite 405
Costa Mesa, CA 92627                Ste. 115                          Los Angeles, CA 90005
                                    City of Industry, CA 91746


Morrow Meadows                      Chefs Toys                        Stumbaugh & Associates, Inc.
231 Benton Court                    18430 Pacific Street              3303 N. San Fernando Blvd
City of Industry, CA 91789          Fountain Valley, CA 92708         Burbank, CA 91504



HBA Procurement, Inc.               OJ Insulation LP                  DKY Architects
3216 Nebraska Ave.                  600 S Vincent Ave.                15375 Barranca Pkwy.
Santa Monica, CA 90404              Azusa, CA 91702                   Suite A-210
                                                                      Irivne, CA 92618


Master Glass                        Universal Flooring Systems        L2 Specialties
2225 W. Pico Blvd, Unit C           15573 Commerce Lane               3613 W. Macarthur Blvd., #611
Los Angeles, CA 90006               Huntington Beach, CA 92649        Santa Ana, CA 92704



Ficcadenti Waggoner                 Retrolock Corp                    American Engineering Laboratories Inc.
16969 Von Karman Avenue             17915 Railroad Street             PO Box 1816
Suite 240                           City of Industry, CA 91748        Whittier, CA 90609
Irivne, CA 92606
